SoS

USDC SDNY

 

 

 

 

DOCUMENT |
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED |
CURTIS WILLIAMS, [PATE FILED:_Jay.3,2020_
iawant, "19-CV-11402 (KMW) :
-against- 16-CR-0256 (KMW)
UNITED STATES OF AMERICA, ORDER APPOINTING COUNSEL
Respondent.

 

 

KIMBA M. WOOD, United States District Judge:

The Court appoints Ezra Spilke to assume representation of Curtis Williams in the above-
captioned habeas corpus proceedings, pursuant to the Court’s January 7, 2020 Order. (Civil ECF
No. 4.) If Mr, Spilke is unable to accept the representation, he shall notify the Court in writing
by January 15, 2020.

The Clerk of Court is ordered to docket this order in both the civil and the criminal case.

SO ORDERED.

Dated: January 8, 2020
New York, New York .
binder Wu, Wark
KIMBA M. WOOD
United States District Judge
